Appeal from a judgment of the Wyoming County Court (Michael M. Mohun, J.), rendered May 15, 2014. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree and disseminating indecent material to minors in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [4]) and disseminating indecent material to minors in the second degree (§ 235.21 [3]). Contrary to defendant’s contention, the record establishes that he *1485knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, P.J., Carni, Lindley, Valentino and Whalen, JJ.